DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 05, 2021 has been entered.

Response to Amendment

Applicant’s remarks, including the Declaration by inventor Emlinger (Declaration), filed on February 05, 2021 have been entered fully considered. Claims 13 – 19 and 21 – 23 are pending and unchanged in this application. After careful consideration of arguments, the examiner has maintained the 103 rejections over Fukushima in view of Ward as detailed in Office action dated March 31, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  



Claim Rejections - 35 USC § 103
Claims 13 – 15 and 18 – 19 and 21 - 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima US 4,046,504 (Fukushima) in view of Ward et al. US 2,433,939 (Ward). 
 
Considering claims 13 – 14 and 21 - 23, Fukushima teaches a process for preparing suede sheet materials, and said suede sheet materials thereof, having desirable tactile characteristics and good coloring (good color fastness and uniformity), fibers are colored with a dope dye or pigment (spun-in pigment) before being formed into a fibrous mat. The mat is impregnated with a binder and subsequently treated to produce a sheet material having a napped surface. The sheet material is then dyed (overdyeing) to obtain the product [Abstract]. Further, Fukushima teaches that the type of dye employed in the overdyeing is not particularly critical and any dye can be used. Further, a dye of the same color as that of the dope dye which was used for coloring fibers may be used at this dyeing step, or a dye of a color different from that of the dope dye coloring [Col. 4, 13 – 19]. Furthermore, Fukushima teaches that ordinary fiber-forming polymers can be used for formation of nap-constituting fiber, and discloses that regenerated cellulose fibers are among the preferred materials [Col. 5, 49 – 58].  
Although Fukushima teaches that any dye can be used in the overdyeing step, it does not specifically recognize the use of fluorescent dye as the colorant in the overdyeing step. However, Ward teaches the preparation of dyestuffs, more particularly to the preparation of dyestuffs exhibiting fluorescent properties and to the coloration with said dyestuffs of materials made of or containing cellulose acetate or other organic derivative of cellulose. The fluorescent property in dyes is often desirable, particularly where the 
With regards to the lightfastness limitation, this is considered to be inherent to the product suggested by the prior art. Support for said expectation is found in the use of same or similar processing (i.e. dope or spun-in pigment followed by an overdyeing step); using same or similar materials (i.e. fluorescent dye providing excellent light fastness in the overdyeing step). The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed lightfastness property of greater than 5 would obviously have been present once the prior art product is provided.  
As to the limitation in claim 14, requiring that the regenerated cellulose fibers are produced by viscose, modal or lyocell process, this is considered a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-

Considering claim 15, Fukushima teaches at [Col. 6, 13] that the fibers in the leather like suede may further comprise a flame retardant. 

Considering claims 18 and 19, Fukushima teaches at [Col. 3, 62 - 64] that the fibrous mat to be used in the disclosure may also include a woven fabric (which implicitly encompass the formation of yarns) capable of forming a nap of fibers; thus, rendering obvious the additional limitations in the subject claims. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima US 4,046,504 (Fukushima) in view of Ward et al. US 2,433,939 (Ward) and further in view of Yasuda et al. US 2005/0101205 A1 (Yasuda). 

Considering claims 16, Fukushima in view of Ward is relied upon as set forth above in the rejection of claims 13 and 15. Further, said prior art combination does not specifically recognize that the flame retardant is an organophosphorus compound that is spun-in. However, Yasuda teaches a leather-like sheet substrate comprising a nonwoven fabric of three-dimensionally entangled superfine fibers (A) and a polymer elastomer (B) filled in the entangled interspaces of the nonwoven fabric, in which the superfine fibers (A) comprise an organophosphorus component-copolymerized . 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima US 4,046,504 (Fukushima) in view of Ward et al. US 2,433,939 (Ward)  and further in of Nakayama et al. US 2004/0063366 A1 (Nakayama). 

Considering claim 17, Fukushima in view of Ward is relied upon as set forth above in the rejection of claim13. Further, although said prior art combination teaches the use additives in the leather like suede, it does not specifically recognize the use of antibacterial agent as an additive. However, Nakayama teaches a suede artificial leather having excellent color fastness to light and color development in a wide range of colors and having a high quality with good suede feeling, surface touch, hand, mechanical properties and various fastness [0018]. Further, Nakayama teaches the use of antibacterial agents as preferred additives in the leather like suede of the disclosure [0057]. Therefore, it would have been obvious to one of ordinary skill in the art at the 
         
Response to Arguments

Applicant’s remarks, including the Declaration y inventor Emlinger (Declaration), filed on February 05, 2021 have been entered fully considered. After careful consideration of arguments, the examiner has maintained the 103 rejections over Fukushima in view of Ward as detailed in Office action dated March 31, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Inventor Emlinger expresses his opinion in the Declaration, and traverses the 103 rejections over Fukushima on the basis that all the examples in Fukushima relate to synthetic fibers, not to cellulosic fibers; and while Fukushima may mention regenerated cellulose at col. 5, line56, Fukushima does not provide an exemplary embodiment demonstrating that the process is applicable to cellulosic regenerated fibers. A person of ordinary skill in the art would not conclude from Fukushima that the process is generally applicable to fibers other than synthetic fibers. 
In response, the examiner submits that it has been held that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non preferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123; and that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they 

In the Declaration, Applicant further argues that the Office has failed to provide any basis the presently claimed cellulosic regenerated fiber or textile comprising said fiber would have a Iightfastness of greater than 5, measured according to ISO 105-B02, Method 2. 
In response, the examiner submits that as set forth above, the examiner has provided facts based support for said expectation: support is found in the use of same or similar processing (i.e. dope or spun-in pigment followed by an overdyeing step); using same or similar materials (i.e. fluorescent dye providing excellent light fastness in the overdyeing step). The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed lightfastness property of greater than 5 would obviously have been present once the prior art product is provided. Applicant has not provided any evidence against the inherency expectation as presented in the rejection above.  

With regards to Applicant’s arguments in the Declaration against the Fukushima and Ward references individually, the examiner submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786